Citation Nr: 1614654	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC), currently at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

This matter was originally before the Board on appeal from a January 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2015 decision by another Veterans Law Judge, the Board granted entitlement to SMC based on the need for regular aid and attendance of another person.  The Veteran appealed that decision to the Court, resulting in a January 2016 Joint Motion for Remand (JMR) by the parties.  A January 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  The matter has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

SMC is available when, as the result of service-connected disability, a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. 
§§ 3.350, 3.352.  The rate of SMC varies according to the nature of a Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o). 

In the January 2016 JMR, the parties agreed that, in its January 2015 decision granting entitlement to SMC, the Board failed to consider whether the Veteran's service-connected disabilities could have served as the basis for the grant of SMC at a higher rate, to specifically include (but not limited to) consideration of the rates outlined in 38 U.S.C.A. § 1114(l), (m), (o), and (s).  In particular, the Board was asked to consider whether the Veteran has multiple service connected disabilities that are each, independent of the other, of sufficient severity to warrant entitlement to SMC at the aid and attendance rate.  

(Although the January 2015 Board decision was favorable, in that it granted the entitlement sought (entitlement to SMC), the matter appears to have been remanded under the theory that a request for SMC is, essentially, a request for an increased rating.  Therefore, when granting entitlement to SMC, the Board must also consider whether the Veteran is entitled to more than the minimum level of SMC.)

Upon review of the record, the Board finds that additional development is necessary to determine whether the Veteran is entitled to a greater SMC benefit than has been awarded.  (See January 2015 rating decision, granting SMC at the intermediate rate between (l) and (m)).  Specifically, in the September 2015 VA examination report, the examiner was not clear as to what disability or disabilities would, on their own, entitle the Veteran to SMC for aid and attendance.  This is particularly relevant here, where entitlement to aid and attendance for multiple service-connected disabilities, on an independent basis, might entitle the Veteran to compensation under 38 U.S.C.A. § 1114(o).  

Furthermore, in the September 2015 VA examination report, the examiner appears to have not only considered the service-connected disabilities in combination, but also to have considered the effects of non-service-connected disabilities.  (See, e.g., notation regarding hand swelling and reduced grip.)  Thus, it is not clear whether certain functional limitations are the result of service- or non-service-connected disabilities.  For example, the examiner noted that the Veteran was unable to prepare food for himself, but did not identify whether because he lacked sufficient stamina (due to service-connected COPD or back disability) or because he has difficulty using his hands (which, aside from a right fifth finger fracture, are not service-connected.)  Consequently, the Board finds that remand is required for an examination that considers which service-connected disabilities, when considered independently, would entitle the Veteran to SMC for aid and attendance.

In addition, the Board notes that the most recent treatment records associated with the Veteran's claims file date from January 2011.  As the Veteran's disabilities have been determined to be of such severity to require regular aid and attendance, the Board finds that it is likely that updated treatment records will be critical to resolution of the instant claim.  On remand, updated treatment records must be sought and associated with the record, if available.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his service-connected disabilities and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records since January 2011.
 
2.  Thereafter, arrange for the Veteran to be scheduled for an aid and attendance examination.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record (to specifically include consideration of the Veteran's functional and self-care abilities as reflected in treatment records) and examination of the Veteran, the examiner must opine as to the nature of, and functional limitations imposed by, each individual service-connected disability and whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to each service-connected disability when considered separately from the others (i.e., whether he would be entitled to aid and attendance based on multiple disabilities, on an independent basis.)  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  Then, readjudicate the level of SMC assigned, to specifically include consideration of levels (m) and (o).  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




